ORDER
The Disciplinary Review Board on June 4, 1998, having filed with the Court its decision concluding that GARY E. FOX of OCEAN, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 1.1(a) (gross neglect) and (b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate) and RPC 1.16 (failure to protect client’s interest on termination and to surrender papers and property of client), and good cause appearing;
It is ORDERED that GARY E. FOX is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*140. ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.